Method for producing a dry film, rolling device, dry film, and substrate coated with the dry film
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-22 are pending, wherein claims 1-2, 4, 6, 10 and 13-19 are amended, and claims 19-22 were previously withdrawn. Thus, claims 1-18 are being examined on the merits in this Office action.

Drawings
The newly amended drawings and specification are acknowledged and accepted.

Claim Rejections - 35 USC § 103
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe et al. (US 20150224529 A1, hereafter Hamabe).
Regarding claim 1, Hamabe teaches a method for producing a dry film (See, at least, Fig. 5), in which
a dry powder mixture (22), which is dry, is processed into the dry film (23) by a rolling device have a first roll (12) and a second roll (11), wherein the first roll has a higher rotational peripheral speed than the second roll (X2>X1, see [0107] and [0108]).
Note that even if the description in Hamabe focuses on a wet coating material, it does implicitly teach a dry powder mixture (22) can be used (See [0022]: “… instead of the dry powder coating material”; “32” in Figs. 9-10), as disclosed in Figs. 9 and 10 in which 32 denotes a dry powder ([0015] and [0018]). See MPEP § 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Regarding claim 2, Hamabe teaches the method as claimed in claim 1, wherein a ratio of the rotational peripheral speed of the first roll to the rotational peripheral speed of the second roll is preferably 30 or less ([0110]), which overlaps the instantly claimed 10:5 to 10:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 3, Hamabe teaches the method as claimed in claim 1, wherein the rolling device is a calendar rolling device (See Fig. 5).
Regarding claim 4, Hamabe teaches the method as claimed in claim 1, wherein for the production of the dry film, the dry powder mixture is a non-flowable dry powder mixture (See, e.g., 32 in Figs. 9-10).
Regarding claim 5, Hamabe teaches the method as claimed in claim 1, wherein the second roll (i.e., the first roll 11 of Hamabe) is provided with an adhesion-reducing modification (See, e.g., [0060]: PTFE, same as disclosed in paragraph [0015] of the instant PgPub).
Regarding claim 6, Hamabe teaches the method as claimed in claim 1, wherein the dry film is applied to a substrate (21), and the substrate moves at a speed equal to a rotational peripheral speed of the first roll ([0055]). 
Regarding claim 7, Hamabe teaches the method as claimed in claim 6, wherein the substrate (21) is moved over the first roll (12) while the dry film (23) is formed on the substrate (See, at least, Fig. 5).
Regarding claim 8, Hamabe teaches the method as claimed in claim 1, but is silent to a linear force acting in a nip between the rolls being 100 N/cm to 10 kN/cm, as claimed. However, Hamabe explicitly discloses that the size of the gap between the first and second rolls. One of ordinary skill in the art would readily that the linear force will change as a result of the change of the gap size. One of ordinary skill in the art would readily arrive at the claimed 100 N/cm to 10 kN/cm through routine experimentation.  See MPEP § 2144.05 II-A.
claims 9 and 11, Hamabe teaches the method as claimed in claim 6, wherein the substrate consisting of a metallic material (substrate 21 may be a copper foil, see [0161]) is used.
Regarding claim 12, Hamabe teaches the method as claimed in claim 1, and further teaches that the thickness of the drying film can be changed freely by changing the size of the gap. Thus, it would have been obvious to one of ordinary skill in the art to readily arrive at the instantly claimed thickness of less than 500 nm by changing the size of the gap.
Regarding claim 13, Hamabe teaches the method as claimed in claim 1, wherein the dry powder mixture contains a conductive additive (e.g., “a conductive auxiliary” in [0014]). Note the conjunction term “or” in this claim.
Regarding claim 14, Hamabe teaches the method as claimed in claim 1, and by shearing in a nip, the dry film is formed which has fibrils formed anisotropically in the rotational direction of the first and second rolls (See, e.g., Fig. 5).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe, as applied to claim 6 above, and further in view of Liepold et al. (US 20100224893 A1, hereafter Liepold).
Regarding claim 10.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe, as applied to claim 1 above, and further in view of Liepold.
Regarding claim 15, Hamabe teaches the method as claimed in claim 1, wherein the dry film is formed in a form of strips in the rotational direction of the second roll (See 23 in Figs.). Hamabe is silent to an adhesion-enhanching primer layer on respective substrate surface regions as claimed.  However, Liepold discloses that a binder can be provided in order to keep a powder layer on a substrate surface and contribute to layer formation (at least [0009]). It would have been obvious to one of ordinary skill in the art to have coated respective substrate surface regions with a binder (reading on an adhesion-enhancing primer layer), as taught by Liepold, in order to keep the dry film on respective substrate surface regions and contribute to the dry film formation.

Response to Arguments
Applicant's arguments filed on February 4, 2022 have been fully considered but they are not persuasive.
Applicant’s principally argues that Hamabe uses a liquid powder mixture to form a film instead of a dry powder mixture as instantly claimed and therefore does not teach the claimed invention.
In response, as addressed in the rejection of claim 1, even if Hamabe focuses the description of the invention on a wet coating material, it does implicitly disclose that a dry powder coating material can be used. Figs. 9-10 disclosed in Hamabe are part of Hamabe’s invention. Note that a reference may be relied upon for all that it would have reasonably Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In this case, the fact that the use of a dry coating material shows some disadvantages does not vitiate the fact that it is disclosed. See MPEP § 2123. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). [t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit …." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). As such, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.